By the Court :
It was necessary in this case that the plaintiff, or some person in his behalf, should “ publicly demand payment on the premises assessed.” One of the grounds upon which the plaintiff was nonsuited was that the demand testified to by the witness Tobleman was insufficient, and upon looking into the record, and considering the circumstances attending the supposed demand, we are unable to say that the Court below committed an error in holding the demand insufficient.
• Judgment and order affirmed.